DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,271,528] in view of Liu [U.S. 2014/0060527].
Regarding claim 1, Liu ‘528 discloses an atomizing head, comprising: an atomizing sleeve (fig. 6; 32) mounted on an atomizing base (fig. 2; 31), wherein the atomizing sleeve (32) comprises a first chamber (fig. 6; left 322) and a second chamber (fig. 6; right 322) that are separated by a separator (fig. 6; middle wall that separates 322) disposed along an axial direction (up and down direction) of the atomizing sleeve (32) and wherein the separator (middle wall that separates 322) forms a partition (dividing wall) between the first chamber (left 322) and the second chamber (right 322): and a first left 322) and a second heating assembly (fig. 3; 21) disposed in the second chamber (right 322).
Liu ‘528 does not disclose during operation an airflow successively flows through the first chamber and the second chamber, and carries away smoke inside the atomizer head.
However Liu ‘527 teaches during operation an airflow (fig. 3; airflow that passes through 312) successively flows through the first chamber (fig. 3; left chamber of 20) and the second chamber (fig. 3; right chamber of 20), and carries away smoke (fig. 4; smoke generated by 221) inside the atomizer head (fig. 1; 100).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate an airflow successively flows through the first chamber and the second chamber, and carries away smoke inside the atomizer head as suggested by Liu ‘527 for the benefit of improving the air flow in order for the user to have the best experience.

Regarding claim 2, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses wherein the first chamber (left 322) and the second chamber (right 322) are cylindrical in shape and are disposed parallel to the axial direction (fig. 1; up and down direction) of the atomizing sleeve (32).

Regarding claim 5, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses wherein the atomizing sleeve (32) is a hollow structure having two open ends (top and bottom), the atomizing sleeve comprises (32) an atomizing sleeve tube (fig. 6; 33), a fixing groove (fig. 6; 323 and the space of 32 that 33 occupies, see fig. 3) defined in an inner wall (323 is on the inner surface of 32) of the atomizing sleeve tube (32), and the separator (middle wall that separates 322), wherein the separator (middle wall that separates 322) is disposed in the fixing groove (interpreted separator is located within the space that 33 occupies, see fig. 3)

Regarding claim 9, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses wherein atomizing head (fig. 3; 3) further comprises an atomizing head electrode contact (fig. 3; 57) and an atomizing head insulating ring (fig. 3; 59), the atomizing head insulating ring (59) is sleeved on the atomizing head electrode contact (57), and the atomizing head electrode contact (57) is received in the atomizing base (fig. 3; 5).

Regarding claim 10, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses an atomizer, comprising: the atomizing head (3) of claim 1; and a liquid storage assembly (fig. 3; 1, 3, 4, 5) for storing an aerosol forming substrate (fig. 3; liquid is held inside of 37); wherein the atomizing head (3) resides in a cavity (cavity of 1) formed in the liquid storage assembly (1, 3-5).

Regarding claim 15, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses wherein the first chamber (left 322) and the second chamber (right 322) are cylindrical in shape and are parallel to the axial direction (up and down direction) of the atomizing sleeve (32).

Regarding claim 17, Liu ‘528 modified by Liu ‘527 has been discussed above. Liu ‘528 discloses an electrical cigarette, comprising: an atomizer (fig. 1; top 90) comprising a liquid storage assembly (fig. 3; 1, 3, 4, 5) for storing an aerosol forming substrate (fig. 3; 37) and the atomizing head (3) of claim 1 received in the liquid storage assembly (1, 3, 4, 5), and a battery assembly (fig. 1; bottom 90) electrically connected to the atomizer (top 90).

Claims 4, 8, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,271,528] and Liu [U.S. 2014/0060527] as applied to claim 1 above, and further in view of Zhu [U.S. 2018/0027874].
Regarding claim 4, Liu ‘528 and Liu ‘527 disclose (Liu ‘528) the first heating assembly (fig. 1; 21 in left 322) and the second heating assembly (fig. 1; 21 in right 322) each comprises a heating element (fig. 3; 211) and a liquid guiding member (fig. 3; 212), and, wherein, during operation, the heating element (211) heats a liquid in the liquid guiding member (212) to form an aerosol.
Liu ‘528 and Liu ‘527 do not disclose wherein the heating element is a hollow structure having two open ends, the heating element is surrounded by the liquid guiding member.
However Zhu discloses wherein the heating element (fig. 8; 54) is a hollow structure having two open ends (see fig. 7), the heating element (54) is surrounded by the liquid guiding member (fig. 8; 55).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate wherein the heating element is a hollow structure having two open ends, the heating element is surrounded by the liquid guiding member as suggested by Zhu for the benefit of improving the vaporization rate during each instance of inhalation.

Regarding claim 8, Liu ‘528 and Liu ‘527 disclose all of the claim limitation except wherein the atomizing base comprises an end plate and a tubular body mounted on the end plate, wherein the atomizing sleeve sleeves over the tubular body and forms an air cavity between a bottom end of the atomizing sleeve and the end plate of the atomizing base.
However Zhu teaches wherein the atomizing base (fig. 3; 8, 53) comprises an end plate (fig. 3; 57) and a tubular body (53) mounted on the end plate (57), wherein the atomizing sleeve (fig. 4; 2) sleeves over the tubular body (53) and forms an air cavity (fig. 4; 31) between a bottom end (fig. 4; bottom end of 41) of the atomizing sleeve (2) and the end plate (57) of the atomizing base (8, 53).


Regarding claims 11, 13 and 18, Liu ‘528 and Liu ‘527 disclose all of the claim limitation except wherein the atomizer further comprises an adjusting assembly, the adjusting assembly comprises an adjustment inner ring, and an adjustment outer ring, the adjustment inner ring is located at the top end of the liquid storage assembly, the adjustment outer ring is rotatably sleeved on the adjustment inner ring; a first side of a peripheral wall of the adjustment inner ring is provided with an air intake, a second side of the peripheral wall of the adjustment inner ring is provided with an adjustment hole, wherein an amount of air entering the atomizer is adjustable by adjusting an overlapping area between the adjustment hole and the air intake [claims 11 and 18]; wherein the adjusting assembly comprises a connecting member and a vent pipe, the connecting member is received in the liquid storage assembly, the vent pipe is disposed in the connecting member, an air guiding space is formed between an outer peripheral wall of the vent pipe and an inner peripheral wall of the connecting member, the air guiding space is in communication with the first chamber [claim 13], wherein the adjusting assembly comprises a connecting member and a vent pipe disposed in the connecting member, wherein the connecting member is received in the liquid storage assembly, an air guiding space is formed between an outer peripheral wall of the vent pipe and an inner peripheral wall of the connecting member, the air guiding space is in fluid communication with the first chamber [claim 20].
Regarding claims 11, 18, 13 and 20, Zhu teaches the atomizer further comprises an adjusting assembly (8), the adjusting assembly (8) comprises an adjustment inner ring (fig. 9; 81), and an adjustment outer ring (fig. 9; 82), the adjustment inner ring (81) is located at the bottom end of the liquid storage assembly (1, 3-5), the adjustment outer ring (82) is rotatably sleeved on the adjustment inner ring (81); a first side of a peripheral wall (wall of 81 that has 812) of the adjustment inner ring (81) is provided with an air intake (fig. 10; 812), a second side of the peripheral wall (wall of 81 that has the smaller holes of 81) of the adjustment inner ring (81) is provided with an adjustment hole (fig. 9; smaller hole of 81), wherein an amount of air (outside air) entering the atomizer is adjustable by adjusting an overlapping area (fig. 9; section of 81 that is overlapped by 82) between the adjustment hole (smaller hole of 81) and the air intake (812); wherein the adjusting assembly (8) comprises a connecting member (fig. 6; 57) and a vent pipe (fig. 4; 41), the connecting member (57) is received in the liquid storage assembly (100), the vent pipe (41) is disposed in the connecting member (57), an air guiding space (air passage from 8 to 91) is formed between an outer peripheral wall (wall of 31) of the vent pipe (41) and an inner peripheral wall (inner wall of 57 that connects with 41) of the connecting member (57), the air guiding space (air passage from 8 to 91) is in communication with the first chamber (fig. 5; 52).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the atomizer further comprising an adjusting assembly, the adjusting assembly comprises an adjustment inner ring, and an adjustment outer ring, the adjustment inner ring is located at the top end of the liquid storage assembly, the adjustment outer ring is rotatably sleeved on the adjustment inner ring; a first side of a peripheral wall of the adjustment inner ring is provided with an air intake, a second side of the peripheral wall of the adjustment inner ring is provided with an adjustment hole, wherein an amount of air entering the atomizer is adjustable by adjusting an overlapping area between the adjustment hole and the air intake and the adjusting assembly comprising a connecting member and a vent pipe, the connecting member is received in the liquid storage .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,271,528] and Liu [U.S. 2014/0060527] as applied to claim 1 above, and further in view of Monsees et al. [U.S. 2014/0366898].
Regarding claim 6, Liu ‘528 and Liu ‘527 disclose all of the claimed limitations except a first liquid inlet and a second liquid inlet disposed on the atomizing sleeve tube, wherein the first liquid inlet opens into the first chamber and the second liquid inlet opens into the second chamber.
However Monsees teaches a first liquid inlet (fig. 3; opening in 13 that allows 7 to soak 4) and a second liquid inlet (fig. 3; opening in 13 that allows 6 to soak 3) disposed on the atomizing sleeve tube (fig. 3; 61, 62), wherein the first liquid inlet (opening in 13 that allows 7 to soak 4) opens into the first chamber (62) and the second liquid inlet (opening in 13 that allows 6 to soak 3) opens into the second chamber (61).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate a first liquid inlet and a second liquid inlet disposed on the atomizing sleeve tube, wherein the first liquid inlet opens into the first chamber and the second liquid inlet opens into the second chamber as suggested by Monsees for the benefit of improving the heating of an e-cigarette liquid.

opening in 13 that allows 7 to soak 4) is the same as the cross-sectional area of the second liquid inlet (opening in 13 that allows 6 to soak 3).
Liu and Zhu do not disclose different cross-sectional area of the first and second liquid inlet.
However it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate different cross-sectional area of the first and second liquid inlet since the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and also for the benefit of improving the saturation rate of an permeable substrate in order to extend the use of an e-cigarette.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,271,528] and Liu [U.S. 2014/0060527] as applied to claim 1 above, and further in view of Liu [U.S. 2018/0035718].
Regarding claims 12 and 19, Liu ‘528 and Liu ‘527 discloses all of the claim limitation except wherein the atomizer further comprises an adjusting assembly, the adjusting assembly comprises an adjustment inner ring, and an adjustment outer ring, the adjustment inner ring is located at the top end of the liquid storage assembly, the adjustment outer ring is rotatably sleeved on the adjustment inner ring; a first side of the peripheral wall of the adjustment inner ring is provided with an injection hole, a second side of the peripheral wall is provided with an adjustment hole, when the adjustment hole is in fluidly communication with the injection hole so as to recieve the aerosol forming substrate injected into the liquid storage assembly [claims 12 and 19].
Regarding claims 12 and 19, Liu ‘718 teaches wherein the atomizer further comprises an adjusting assembly (fig. 4; 131, 113), the adjusting assembly (131, 113) comprises an adjustment inner ring (113), and an adjustment outer ring (131), the adjustment inner ring (113) is located at the top end (fig. 7; top end of 111) of the liquid storage assembly (111), the adjustment outer ring (131) is rotatably sleeved on the adjustment inner ring (113); a first side (fig. 8; underside of 1131) of the peripheral wall (fig. 8; wall of 113) of the adjustment inner ring (113) is provided with an injection hole (1131), a second side (opposite side of the underside of 113) of the peripheral wall (wall of 113) is provided with an adjustment hole (fig. 9; 1311), when the adjustment hole (1311) is in fluidly communication with the injection hole (1131) so as to receive the aerosol forming substrate (fig. 3; liquid inside of 115) injected into the liquid storage assembly (115).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the atomizer further comprising an adjusting assembly, the adjusting assembly comprising an adjustment inner ring, and an adjustment outer ring, the adjustment inner ring is located at the top end of the liquid storage assembly, the adjustment outer ring is rotatably sleeved on the adjustment inner ring; a first side of the peripheral wall of the adjustment inner ring is provided with an injection hole, a second side of the peripheral wall is provided with an adjustment hole, when the adjustment hole is in fluidly communication with the injection hole so as to recieve the aerosol forming substrate injected into the liquid storage assembly as suggested by Liu ‘718 for the benefit of providing improved protection of a storage assembly and easier refill methods for the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu [U.S. 9,271,528], Liu [U.S. 9,271,528] and Liu [U.S. 2018/0035718] as applied to claim 12 above, and further in view of Zhu [U.S. 2018/0027874].

However Zhu teaches wherein the adjusting assembly (8) comprises a connecting member (fig. 6; 57) and a vent pipe (fig. 4; 41) disposed in the connecting member (57), wherein the connecting member (57) is received in the liquid storage assembly (100), an air guiding space (air passage from 8 to 91) is formed between an outer peripheral wall (wall of 31) of the vent pipe (41) and an inner peripheral wall (inner wall of 57 that connects with 41) of the connecting member (57), and the air guiding space (air passage from 8 to 91) is in fluid communication with the first chamber (fig. 5; 52).
Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the adjusting assembly comprising a connecting member and a vent pipe disposed in the connecting member, wherein the connecting member is received in the liquid storage assembly, an air guiding space is formed between an outer peripheral wall of the vent pipe and an inner peripheral wall of the connecting member, and the air guiding space is in fluid communication with the first chamber as suggested by Zhu for the benefit of improving the operation of the heater assembly.

Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831